Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Kenichiro teaches a system that modifies the cost of a road segment by looking at the drivers skill and road conditions (see Fig 1, 6, and 7; #81-84, #100, and #105; and ¶0038-41, ¶0043, and ¶0045) 
The prior art does not teach a navigation that calculates the moving cost for plural links (first information) based on the driving difficulty of the plural links and the driving skill of the user; a first index value is factors representing driving difficulty levels of the plural links for each user, the moving cost for the plural links becomes smaller if the plural links with similar first index values have been traveled by the user (traffic frequency is higher), a second index value defined by difference in attributes among plural links, and reducing the moving cost of the plural links if the first index values are common in comparison with the second index values. Therefore the current application would adjust the value of a link in a different manner than the prior art  
The Examiner notes that the term “traffic frequency” is not referring to the amount of traffic in a link because ¶0060 of the specification discusses that the traffic volume of a link is a cost factor (and uses the tem traffic volume.  Whereas in ¶0062 of the specification “traffic frequency” is referring to the number of times the index values for a link have been calculated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665


/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665